United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Administratrix of the Estate of P.P.,
Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-945
Issued: October 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2013 appellant, through counsel, filed a timely appeal from a January 11,
2013 decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed the
denial of her posthumous claim for an increased schedule award. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant may make a posthumous claim for a schedule award.
FACTUAL HISTORY
On April 18, 1994 the employee, then a 47-year-old air conditioning mechanic,
developed a right knee condition as a result of performing his work duties. OWCP accepted his
1

5 U.S.C. §§ 8101-8193.

claim for right knee strain and right knee osteoarthritis and authorized right knee arthroscopic
surgery in 1994 and a right tibial osteotomy on April 12, 1995.
On March 31, 1997 the employee filed a claim for a schedule award. On June 10, 1997
OWCP issued a schedule award for five percent impairment of his right leg. The period of the
award was April 21 to July 30, 1997.
The employee underwent bilateral total right knee replacement on October 17, 2007.
OWCP authorized only the right total knee replacement as work related.
On April 5, 2010 the employee’s representative informed OWCP that the employee had
passed away. The death certificate noted a date of death of February 26, 2010. The immediate
cause was cardiac arrest and cardiac arrhythmia.
On December 1, 2011 the employee’s representative, now appellant’s representative,
submitted a November 14, 2011 medical report from Dr. David Weis, an osteopath, to OWCP in
support of a request for an increased schedule award. Appellant asserts that Dr. Weiss identifies
23 percent impairment to each of the lower extremity as a result of the bilateral total knee
replacements. She requested an additional 23 percent impairment to the bilateral lower
extremities. On December 7, 2011 appellant filed a claim for an additional schedule award.
In a decision dated June 19, 2012, OWCP denied appellant’s claim on the grounds that
the employee made no request for an increased schedule award prior to his death on
February 26, 2010.
On June 26, 2012 appellant requested an oral hearing which was held on
October 25, 2012.
On January 11, 2013 an OWCP hearing representative affirmed the decision dated
June 19, 2012. The hearing representative explained that a claim for a schedule award was made
during the employee’s lifetime, but the issue was decided in previous decisions and was no
longer under development. Because OWCP received no further claim for an increased award
before the employee’s death, there was no entitlement to such an award.
On appeal, appellant’s representative argues that posthumous schedule awards are
permitted under 5 U.S.C. § 8109(a). He argues that the employee did make a valid claim for a
schedule award during his lifetime. Counsel adds that appellant has submitted substantial
medical evidence to establish a 23 percent increase in the award previously paid.

2

LEGAL PRECEDENT
Section 8107 of FECA authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body.2 Such loss or loss of use is known as
permanent impairment.3
Section 8109(a) of FECA provides that, if an individual has sustained disability
compensable under section 8107(a), has filed a valid claim in his lifetime, and dies from a cause
other than the injury before the end of the period specified by the schedule, the compensation
specified by the schedule that is unpaid at his death, whether or not accrued or due at his death,
shall be paid, under an award made before or after the death and for the period specified by the
schedule, to designated surviving beneficiaries.4
The Board has held that the intent of the statutory language is clear: for a beneficiary to
be entitled to payment of a schedule award upon the death of an injured employee, such claim
must have been filed within the employee’s lifetime.5 If an injured employee or someone acting
on the employee’s behalf does not file a claim before the employee’s death, the right to claim
compensation for disability other than medical expenses does not survive.6 The Board has held
that FECA does not permit a representative to make a posthumous claim for an increased
schedule award. Section 8109(a) provides that an injured employee or someone on his behalf
must file a claim for an increased schedule award during the employee’s lifetime to establish a
valid claim for an award.7
A posthumous claim may be made by the estate or a survivor of a deceased employee for
medical benefits only. A posthumous disability claim cannot be accepted.8
ANALYSIS
On December 7, 2011 appellant, through her representative, made a posthumous claim
for an increased schedule award. FECA does not permit such claims. The Board has held that
the plain reading of section 8109(a) makes clear that an injured employee or someone on his
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8109(a).

5

Carol T. Collins (Harold Turner), 54 ECAB 417 (2003).

6

20 C.F.R. § 10.105(d).

7

See F.D., (D.D.), Docket No. 10-229 (issued August 2, 2010) (where the Board held that FECA did not permit a
posthumous claim for an increased schedule award; it held that the plain reading of section 8109(a) makes clear that
a claim must be filed during the employee’s lifetime to establish a valid claim for a schedule award; the evidence did
not support that the employee filed a valid claim for an increased schedule award following full payment of a
previous award).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.8(d) (March 1993).

3

behalf must file a claim during the employee’s lifetime to establish a valid claim for a schedule
award.9 Appellant’s representative does not argue, and the evidence does not support, that the
employee filed a valid claim for an increased schedule award following the five percent rating
previously awarded on June 10, 1997. Rather, the evidence reveals that on December 7, 2011
appellant’s representative filed a claim for an increased schedule award after the employee’s
death on February 26, 2010. Accordingly, the right to initiate a claim for compensation for an
alleged increase in impairment did not survive the employee’s death. Appellant’s posthumous
claim is invalid. The Board will therefore affirm OWCP’s January 11, 2013 decision affirming
the denial of her posthumous claim.
On appeal, appellant’s representative argues that posthumous schedule awards are
permitted under section 8109(a). This is true provided certain conditions are met, such as the
filing of a valid claim in the employee’s lifetime. One must distinguish the posthumous payment
of a schedule award under section 8109 from a posthumous claim for a schedule award. There is
no provision for a posthumous claim. For this reason, the Board holds that appellant’s claim is
invalid. Appellant’s representative further asserts that the employee filed a valid claim for a
schedule award during his lifetime. On March 31, 1997 the employee filed an initial claim for a
schedule award. However, section 8109(a) addresses any scheduled compensation that is unpaid
at his death. In this case, there was no outstanding or unpaid compensation under the previous
schedule award claim. OWCP accepted that claim and fully paid the employee the compensation
specified under the schedule. Neither claim was under development at the time of death.10
The Board finds that the wording of section 8109(a)(2) “has filed a valid claim in his
lifetime” cannot refer to the employee’s March 31, 2007 claim as this claim had been paid. It
necessarily refers to a schedule award claim filed in the employee’s lifetime that was unpaid at
the time of his death or still under development. As noted, the record shows no such claim.
Absent a valid claim filed in the employee’s lifetime, there can be no entitlement to additional
benefits under section 8109.
CONCLUSION
The Board finds that appellant may not make a posthumous claim for a schedule award.

9

See F.D., (D.D.), supra note 7; Mary Marie Young (David E. Young), 30 ECAB 94 (1978).

10

See F.D., (D.D.), supra note 7; but cf. Sue Howard (Jimmie L. Howard), 55 ECAB 715 (2004) (where the
employee died after requesting an oral hearing on the issue of the percentage impairment awarded, the Board found
that OWCP improperly denied appellant’s right to contest the schedule award and pursue the employee’s claim for a
revised award); Cheryl R. Holloway (Wryland R. Holloway), 54 ECAB 443 (2003) (initial claim under development
at the time of death); M.D. (C.D.), Docket No. 06-1010 (issued November 3, 2006) (where the employee filed a
claim for an increased schedule award and the case was remanded for further development of the issue in 1974, but
OWCP never issued a final decision in the matter and the issue remained unresolved, the Board held there was a
pending claim for an increased schedule award during the employee’s lifetime and that there was no provision in
section 8109 precluding appellant from pursuing the issue on behalf of the employee’s estate).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 11, 2013 is affirmed.
Issued: October 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

